Citation Nr: 0819121	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  96-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether a July 1972 rating decision of the agency of original 
jurisdiction (AOJ), that denied entitlement to service 
connection for a nervous disorder (acquired psychiatric 
disorder) contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




REMAND

The veteran served on active duty from October 1968 to 
February 1972, with service in the Republic of Vietnam from 
May 8, 1970, to May 7, 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1996 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim involving 
clear and unmistakable error and the veteran appealed to the 
Board for review.

Following a review of the evidence, the Board issued a 
decision in December 1997.  That decision dismissed the 
veteran's claim involving clear and unmistakable error on the 
basis that the veteran had failed to allege a specific error 
of law or fact in the RO's decision denying his claim for 
service connection for an acquired psychiatric disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
subsequently vacated and remanded the Board's decision.  

The Board then issued a decision in March 1999 - again the 
Board denied the veteran's claim.  The veteran appealed the 
Board's decision to the Court, which vacated the Board's 
March 1999, decision and remanded the matter to the Board for 
further proceedings.

A Board decision on March 23, 2001, denied the veteran's 
clear and unmistakable error claim.  The matter was appealed 
to the Court, which subsequently affirmed the Board's March 
2001 decision.  The Court noted that the Board's March 2001 
decision had considered and rejected several arguments or 
"theories" advanced by the veteran and his representative 
in support of the CUE claim.  The Court noted that the Board 
had found as follows:  

(1) that the veteran was not entitled to 
presumptive service connection for a 
psychiatric disorder pursuant to the 
provisions of 38 C.F.R. §§ 3.307, 3.309, 
because at the time of the RO's July 1972 
decision he did not suffer from any 
psychiatric disease subject to 
presumptive service connection; 

(2) that the veteran was not entitled to 
service connection for a psychiatric 
disorder on the basis of chronicity 
and/or continuity of symptomatology 
pursuant to the provisions of 38 C.F.R. § 
3.303(b) because there was no evidence of 
record that the veteran had had a 
psychiatric disability during his period 
of active service; and,

(3) that the provisions of 38 U.S.C.A. § 
1154(b) did not apply to the veteran's 
claim for service connection for an 
acquired psychiatric disorder at the time 
of the RO's July 1972 denial of the claim 
because the veteran did not engage in 
combat with the enemy in Vietnam. 

The Court specifically found in its decision that the Board's 
factual determinations that:  

(1) at the time of the RO's July 1972 
decision the veteran did not suffer from 
any psychiatric disease subject to 
presumptive service connection; 

(2) there was no evidence of record that 
the veteran had had a psychiatric 
disability during his period of active 
service; and, 

(3) the veteran did not engage in combat 
with the enemy in Vietnam were not 
clearly erroneous. 

The Court also found, in affirming the Board's March 23, 
2001, decision that the Board's decision was in accordance of 
law in adjudicating the theories advanced by the veteran and 
his representative which were discussed in the Board's 
decision and that the Board provided a satisfactory 
explanation for its decision.  However, the Court found that 
the veteran and his representative had advanced one more 
theory for their argument that the prior final denial of the 
veteran's claim by the July 1972 rating decision involved 
clear and unmistakable error that the Board did not consider 
and discuss in its March 23, 2001, decision.  The additional 
theory was that the RO, in the July 1972 rating decision, 
made a finding of fact characterizing the veteran's post-
service condition as "anxiety reaction" as opposed to 
"combat reaction" and that this finding of fact involved 
clear and unmistakable error such that, had the alleged error 
not been made, the veteran would have been entitled to 
service connection for an acquired psychiatric disorder.  The 
Court remanded the matter to the Board for a new decision on 
the issue of whether the RO's July 1972 decision denying 
entitlement to service connection for an acquired psychiatric 
disorder involved clear and unmistakable error by not finding 
that the veteran suffered at that time from "combat 
reaction" incurred in service.

All other theories and arguments in support of the veteran's 
clear and unmistakable error claim, which were previously 
advanced by the veteran and his representative having been 
found by the Board in its March 23, 2001, decision to be 
without merit, and the Board's decision in that regard having 
been affirmed by the Court, the Board concluded that its most 
previous decision was limited to consideration of the 
theory/argument that the RO in the July 1972 rating decision 
made a finding of fact characterizing the veteran's post-
service condition as "anxiety reaction" as opposed to 
"combat reaction" and that this finding of fact involved 
clear and unmistakable error such that, had the alleged error 
not been made, the veteran would have been entitled to 
service connection for an acquired psychiatric disorder.

The Board issued a decision on the above in July 2005.  The 
veteran and his representative were notified of this action 
and the claim was again appealed to the Court for review.  
The Court issued a Memorandum Decision in October 2007 that 
found that the Board had erred in not returning the decision 
to the RO for adjudication in the first instance.  The Court 
found that since the veteran provided a new theory with 
respect to clear and unmistakable error, the Board should 
have remanded the claim to the RO so that the RO could issue 
a decision with respect to the "new theory" of the case.  
Since the Board did not do this, the Board violated Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) and Jarrell v. 
Nicholson, 20 Vet. App. 326 (2006) (en banc).  As such, the 
Court determined that it should vacate the Board's July 2005 
decision.  The claim has since been returned to the Board for 
further action.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his attorney should 
be provided the notice that may be 
required under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
notice that he should submit any pertinent 
evidence in his possession.

2.  Thereafter, the RO/AMC should 
adjudicate the issue on appeal.  The 
RO/AMC must make a determination as to 
whether characterizing the veteran's post-
service condition as "anxiety reaction" 
as opposed to "combat reaction" in an RO 
decision of 1972 involved clear and 
unmistakable error such that, had the 
alleged error not been made, the veteran 
would have been entitled to service 
connection for an acquired psychiatric 
disorder.  A detailed discussion of this 
matter should be accomplished and if the 
benefits sought on appeal remain denied, 
the appellant and the veteran's attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



